Citation Nr: 0015248	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-06 779 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for residuals of frostbite of the feet.

The Board denied the benefit sought on appeal in a March 1999 
decision, which the veteran then appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

The Court vacated the Board's March 1999 decision in July 
1999, and remanded the matter for additional development, 
consistent with a Joint Motion for Remand and to Stay Further 
Proceedings that was filed by the Secretary of VA and the 
veteran's private attorney also in July 1999.  By letter of 
November 1, 1999, the Board advised the veteran's private 
attorney of his client's right to submit additional argument 
and evidence in support of the matter on appeal within 90 
days from the date of the letter.  On February 29, 2000, the 
Board received, via facsimile, a 10-page brief in support of 
the veteran's claim for service connection, and copies of two 
medical opinions from a private physician dated in November 
1999, to which further reference will be made in the present 
decision/remand.


FINDINGS OF FACT

1.  There is competent medical evidence in the record showing 
that the veteran currently suffers from foot disorders to 
include diabetic neuropathy, chronic arthralgia of the feet, 
hallux valgus, degenerative joint disease and calcaneal 
spurs.

2.  There is lay evidence in the record supporting the 
veteran's contentions that he suffered frostbite of the feet 
during service in 1954, and there is also medical evidence in 
the record suggesting the possibility of the existence of a 
nexus, or causal relationship, between the claimed inservice 
episode of frostbite of the feet and the currently-manifested 
foot disorders.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of frostbite of the feet is well grounded, i.e., capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant, who is also the 
veteran, has presented evidence that the claim is well 
grounded; that is, that the claim is plausible or capable of 
substantiation.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
However, where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.

In the present case, the veteran contends that he experienced 
frostbite of the feet while stationed in Austria in April 
1954, that he believes that his currently-manifested foot 
disorders should be considered residuals of that inservice 
episode of frostbite of the feet and that, consequently, 
service connection for said residuals is warranted.  The 
Board notes that the veteran has acknowledged that his 
service medical records are silent as to any diagnosis of 
frostbite, but he has explained this fact by saying that this 
is most likely due to some of his service medical records 
being missing from the file.

As noted earlier, the question that the Board has to answer 
at this time is whether the veteran has presented a claim for 
service connection that is plausible, i.e., well grounded or 
capable of substantiation.

With regard to the Caluza criterion of a present disability, 
the Board notes that the file contains competent medical 
evidence showing that the veteran currently suffers from foot 
disorders that include diabetic neuropathy, chronic 
arthralgia of the feet, hallux valgus, degenerative joint 
disease and calcaneal spurs.  See, in this regard, the 
reports of VA medical examinations that were conducted in 
September and October 1997.

With regard to the Caluza criterion of inservice occurrence 
or aggravation of a disease or injury, the Board notes that 
there is lay evidence in the record supporting the veteran's 
contentions that he suffered frostbite of the feet during 
service in 1954.  See, in this regard, lay statements 
submitted by the veteran himself, on several occasions, to 
include at an RO hearing that was conducted in August 1998, 
and by various other individuals, to include his spouse, 
friends/acquaintances and some relatives, in 1996.

With regard to the Caluza criterion of evidence of a nexus 
between an inservice injury or disease and the current 
disability, the Board notes that there is also medical 
evidence in the record suggesting the possibility of the 
existence of a nexus, or causal relationship, between the 
claimed inservice episode of frostbite of the feet and the 
currently-manifested foot disorders, albeit essentially based 
on the history provided by the veteran.  See, in this regard, 
a June 1996 statement from a private physician by the name of 
Dr. Bembry, indicating that he felt that the veteran's 
problems with his feet were "definitely due in a large part 
to disruption of the neurovascular status suffered at the 
time of his frost bite;" a November 1996 addendum from the 
same physician clarifying that his opinion of June 1996 was 
"based solely on the veteran[']s history of the frostbite 
incident;" and the report of the October 1997 VA medical 
examination, according to the subscriber of which the primary 
cause of the veteran's "problems" was "unclear at this 
time," although the veteran reported "a history of 
frostbite which is certainly consistent with the physical 
examination that I see today."

Insofar as the three Caluza criteria have been met, the Board 
concludes that the veteran has submitted a claim for service 
connection that is well grounded or capable of 
substantiation. 


ORDER

The claim of entitlement to service connection for residuals 
of frostbite of the feet is well grounded or capable of 
substantiation and, to this extent only, the appeal is 
granted.



CONTINUED ON THE NEXT PAGES

REMAND

Because the claim of entitlement to service connection for 
residuals of frostbite of the feet is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Such a duty to assist every claimant who has submitted a 
well-grounded claim for service connection mandates that the 
present matter be remanded at this time, in order to request 
the additional development set forth in the following 
paragraphs.
 
First, the Board notes that the November 1999 private medical 
evidence that the veteran's private attorney submitted in 
February 2000, which is pertinent to the present matter, has 
yet to be reviewed at the RO level, and that the veteran's 
private attorney has specifically requested the referral 
(i.e., remand) of this matter to the RO for additional 
development pursuant to the provisions of 38 C.F.R. 
§ 20.1304(c), if the benefit sought is not granted at this 
time.  (The cited regulation essentially requires that the 
Board remand an appeal if additional evidence is submitted 
and the benefit sought on appeal cannot be granted without 
such a referral, and that is the case here.)

Second, the Board notes that, in a handwritten statement that 
the veteran submitted in July 1996, the veteran said that he 
was drawing "disability Social Security."  Evidence from 
the Social Security Administration (SSA) reflecting a grant 
of disability benefits to the veteran is not of record and 
should be sought and associated with the file, as this 
evidence may very well be pertinent to the present claim for 
service connection.

Third, the Board notes that in the joint motion for remand of 
July 1999, it was indicated that (1) photocopies of "current 
treatment records" (i.e., VA outpatient medical records 
produced between 1992 and the present time) were not of 
record, and needed to be secured; that (2) VA had yet to take 
steps to attempt to secure photocopies of evidence reflecting 
medical treatment during service by a foreign national 
physician in Austria, who, according to the veteran, provided 
medical treatment for the frostbite during service; and that 
(3) the veteran needed to be re-examined by VA, in order to 
"ascertain the nature and probable etiology of all diagnosed 
foot disorders."

The Board regrets the delay involved in remanding the above 
matter.  However, under the circumstances discussed above, 
and in order to ensure due process and compliance with both 
the Court's Order of July 1999 and VA's duty to assist every 
claimant in the development of his or her claim, the present 
matter is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
provide additional information regarding 
his reported award of SSA benefits, to 
include the date of the grant.  
Thereafter, the RO should take the 
necessary steps to secure copies of the 
actual decision from the SSA and the 
medical evidence that was reviewed in 
conjunction with that decision.

2.  The RO should ask the veteran to 
indicate whether he has received medical 
treatment for his foot disorders between 
1992 and the present time, and should 
advise him to sign the proper form to 
authorize the RO to secure copies of any 
such medical records that are private.  
Thereafter, the RO should take the 
necessary steps to secure copies of any 
such private medical records, and of all 
VA outpatient (and inpatient, if 
applicable) medical records produced since 
1992 that are not yet in the file.

3.  The RO should take all the necessary 
steps to attempt to secure any service 
medical records not yet in the file, to 
include evidence reflecting the alleged 
medical treatment to the veteran in 1954 
by a foreign national physician in 
Austria.

4.  The RO should then schedule the 
veteran for a residuals of frostbite VA 
medical examination.  The claims folder 
should be made available to the examiner 
prior to the examination, and the examiner 
should be asked to review the pertinent 
evidence in the file, to include the 
veteran's service medical records, the 
statements from Dr. Bembry dated in June 
and November 1996, the report of the VA 
medical examinations of September and 
October 1997, and the November 1999 
private medical records referred to 
earlier in this decision/remand, examine 
the veteran and submit a comprehensive, 
legible report of examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion regarding the 
nature and etiology of all diagnosed 
foot disorders, to include his or 
her opinion, for each foot disorder 
separately, if applicable, as to 
whether it is as likely as not that 
the diagnosed foot disorders are 
secondary to the claimed inservice 
episode of frozen feet of 1954.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions and include in the 
report an interpretation of the results of 
any tests and/or studies ordered.

5.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
to include the aforementioned private 
medical evidence of November 1999, and re-
adjudicate the matter on appeal, taking 
into consideration all applicable VA laws 
and regulations.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, both the veteran and his 
private attorney should be furnished 
another supplemental statement of the case 
and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claim for VA benefits, and should 
also be advised of the potential consequences of his failure 
to report for a scheduled medical examination.  The veteran 
should also be advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



